In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                           No. 07-21-00018-CR


                           MYRRON KELLY CHANDLER, APPELLANT

                                                     V.

                                        THE STATE OF TEXAS

                                On Appeal from the 47th District Court
                                        Randall County, Texas,
                    Trial Court No. 23,816-A, Honorable Dan L. Schaap, Presiding

                                             May 25, 2022
                                   MEMORANDUM OPINION
                              Before PIRTLE and PARKER and DOSS, JJ.


        On May 3, 2013, Appellant, Myrron Kelly Chandler, pled guilty to the offense of

Driving While Intoxicated, Third or More,1 and was adjudged pursuant to a plea bargain

to seven years of confinement, community supervision for ten years with conditions, and

a fine of $1,000. In October 2020, the State filed its motion to revoke, alleging Appellant

violated, among other terms, condition 112 by consuming alcohol on August 10, 2020, as



        1   See TEX. PENAL CODE §§ 49.04, 49.09(b) (a third-degree felony).
        2   Condition 11 required Appellant to abstain from the consumption of alcohol in any form at any
time.
evidenced that he had admitted the same to his community supervision officer (CSO).

The State also alleged that on September 19, 2020, Appellant violated the conditions of

his community supervision when he violated state law by driving while intoxicated and

unlawfully possessing a firearm by a felon.


       On December 8, 2020, Appellant entered a plea of “true” to paragraph 2 of the

State’s motion alleging that he violated condition 11,3 and “not true” to the remaining

allegations (i.e., violations of conditions 1, 12, and 44). The trial court then held a hearing

on the State’s motion. The hearing resumed on December 11, when CSO Cindy Aleman

testified Appellant admitted using alcohol in August 2020. On December 11, 2020, the

trial court entered its Judgment Revoking Community Supervision, assessing punishment

of seven years of confinement and a $1,000 fine. Thereafter, Appellant filed this appeal.


       Appellant argues that the charges for driving while intoxicated and illegally

possessing a firearm were invalid because the officers lacked reasonable suspicion to

initiate the traffic stop that resulted in his arrest. Appellant also argues the trial court

abused its discretion when it admitted hearsay evidence of 911 calls from the same day

from an individual claiming to be stalked by Appellant. Appellant does not challenge his

plea of “true” to consuming alcohol in August 2020 or CSO Aleman’s testimony of

Appellant’s admission to her, despite the fact that condition 11 prohibited Appellant from

consuming any alcohol during his period of community supervision.




       3   The record shows the following colloquy regarding Appellant’s violation of condition 11:

            THE COURT: Then in paragraph 2, it alleges that you violated condition 11, regarding the
            consumption of alcohol in subparagraph A by consuming alcohol on or about August 10th of
            2020. With respect to that allegation how do you plead, is that true or not true?

            THE DEFENDANT: True.

                                                      2
       A trial court’s order revoking community supervision is reviewed for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). One sufficient

ground for revocation will support the trial court’s order to revoke. Venegas v. State, No,

07-96-0025-CR, 1996 Tex. App. LEXIS 4667, at *3-4 (Tex. App.—Amarillo Oct. 22, 1996,

no pet.).    A plea of true, standing alone, is sufficient to support the revocation of

community supervision and adjudicate guilt. Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex.

Crim. App. 2015) (citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel

Op.] 1980)). An admission to a probation officer to violating a condition of community

supervision is also, by itself, sufficient to support a revocation of community supervision.

Busby v. State, No. 07-20-00001-CR, 2021 Tex. App. LEXIS 1891, at *5 (Tex. App.—

Amarillo March 11, 2021, pet. ref’d) (citation omitted).


       Appellant’s brief argues that “[b]ecause the trial court based its revocation in part”

on the DWI and unlawful possession of firearm offenses, the judgment is in error. This

Court disagrees because independent grounds for revoking Appellant’s community

supervision remain in the unchallenged evidence that Appellant violated condition 11

when he consumed alcohol in August 2020. Accordingly, we hold that the trial court did

not abuse its discretion by revoking Appellant’s community supervision and imposition of

the aforementioned sentence. This determination pretermits review of Appellant’s issues

on appeal.


       The judgment is affirmed.




                                                           Lawrence M. Doss
                                                              Justice

Do not publish.

                                             3